                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON

                                    MEDFORD DIVISION


RUST-OLEUM CORPORATION,                                           Case No. 1:18-cv-01655-CL

                     Plaintiff,

              v.
                                                                  OPINION & ORDER

NIC INDUSTRIES, INC.,

                     Defendant.


CLARKE, Magistrate Judge.

       This case comes before the Court on PlaintiffRust-Oleum's Motion for Leave to File an

Amended Complaint (#54). For the reasons discussed below, Rust-Oleum's motion is

GRANTED.

                                      BACKGROUND
       Rust-Oleum and Defendant NIC entered into a Sales Agreement concerning the product

"Wipe New" prior to this litigation. Under the Sal~s Agreement, Rust-Oleum assumed the

obligation to purchase certain minimum quantities of product from NIC or alternatively pay a

specified sum in exchange for the right to be the exclusive purchaser of the Wipe New product

supplied by NIC for "Covered Applications." Compl. Exhibit A, at I (#1-1). The parties


Page 1 of 4 - OPINION & ORDER
mutually agreed to terminate the Agreement approximately two years later and entered into a

Settlement Agreement. After receiving a cease and desist letter from NIC, Rust-Oleum filed this

action seeking a determination that it has not breached its obligations under both the Sales

Agreement and Settlement Agreement. Additionally, Rust-Oleum is seeking damages for NIC's

alleged breach of duty of good faith and fair dealing resulting from its interference with Rust-

Oleum' s business operations. In response, NIC filed counterclaims for breach of contract,

misappropriation of trade secrets, and is also seeking damages. NIC counterclaims that Rust-

Oleum used its trade secrets to reverse engineer Wipe New and sell it themselves. Rust-Oleum

now seeks leave to amend its complaint to add claims for fraud in the inducements and breach of

contract.

                                     LEGAL STANDARD
       Federal Rule of Civil Procedure 15(a) provides that leave to amend a pleading "shall be

freely given when justice so requires." This rule represents a "strong policy permitting

amendment." Texaco, Inc. v. Ponsoldt, 939 F.2d 794, 798 (9th Cir. 1991). The liberality of the

rule is qualified by the requirement that the amendment not cause undue prejudice to the

opposing party, is not sought in bad faith, and is not futile. Green v. City of Tucson, 255 F.3d

1086, 1093 (9th Cir. 2001). Thus, whether leave to amend should be granted is generally

determined by considering the following: 1) undue delay; 2) bad faith; 3) futility of amendment;

and 4) prejudice to the opposing party. Lockheed Martin v. Network Solutions Inc., 194 F .3d

980, 986 (9th Cir.1999).

       Not all of the factors merit equal weight. Eminence Capital, LLC v. Aspeon, Inc., 316

F.3d 1048, 1052 (9th Cir. 2003) (per curiam). The consideration of prejudice to the opposing

party carries the greatest weight and is the "touchstone of the inquiry under Rule 15(a)." Id. at



Page 2 of 4 - OPINION & ORDER
1052. Absent prejudice, or a strong showing of any of the remaining factors, there exists a

presumption under rule l 5(a) in favor of granting leave to amend. Id.

                                          DISCUSSION

       Rust-Oleum seeks to add claims for breach of contract and fraud in the inducement.

Rust-Oleum's proposed amendments are based on alleged information uncovered during

discovery. Rust-Oleum allegedly discovered that NIC breached its exclusivity obligations under

the Sales Agreement by selling products to third parties that were substantially similar or the

same as the "Products" defined by the Sales Agreement, and by selling these products to third

parties for "Covered Applications." Rust-Oleum further claims that NIC intentionally

misrepresented that it had maintained exclusivity to induce Rust-Oleum into entering the

Settlement Agreement.

       NIC argues that Rust-Oleum's additional claims are futile because 1) Rust-Oleum

released any and all known or unknown claims against NIC when it signed the Settlement

Agreement and 2) Rust-Oleum's new claims fail to state a claim in that they are inconsistent with

the terms of the Sales Agreement. NIC has not satisfied its burden of showing the futility of

Rust-Oleum's proposed amendments or that undue prejudice will result from the amendments.

       First, under Oregon law, fraud with respect to a transaction that is the subject of a release

does not bar enforcement of a release, so long as the release was not itself the product of fraud in

the inducement. Ristau v. Wescold, Inc., 868 P.2d 1331 (Or. 1994); see also Whiteheadv.

Montgomery Ward & Co., Inc., 239 P.2d 226,237 (Or. 1952) (if a plaintiff was induced to enter

into a release "by means of [the] defendant's fraud or material misrepresentation, the transaction

is voidable"). Here, Rust-Oleum claims that the release itselfw~ the product of fraud in the

inducement because it entered into the Settlement Agreement in reliance on NIC's alleged


Page 3 of 4 - OPINION & ORDER
material misrepresentation that NIC had sold the "Product" exclusively to Rust-Oleum.

Therefore, the existence of the Settlement Agreement does not bar Rust-Oleum's claim of fraud

in the inducement.

       Second, Rust-Oleum has alleged sufficient facts to support its breach of contract claim at

the pleading stage. "An amendment is futile when 'no set of facts can be proved under the

amendment to the pleadings that would constitute a valid and sufficient claim or defense."'

Robillard, 337 F. Supp. 3d at 969 (D. Or. 2018) (quoting Miller, 845 F.2d at 214 (9th Cir.

1988)). When deciding a motion for leave to amend under Rule l 5(a), the Court may only

consider allegations in the proposed amended complaint and documents incorporated by

reference, such as the Sales Agreement. See Robillard, 337 F. Supp. 3d at 969. NIC argued that

it did not breach the Sales Agreement because the products are not substantially similar or are

applied in different ways and introduced evidence about the products through a declaration. Not

only is this evidence outside the proposed amended complaint, and therefore not appropriate for

the Court to consider, but whether the products are substantially similar is an issue of fact that

cannot be decided by the Court at this time. Therefore, the presumption of Rule 15(a) weighs in

favor of granting leave to amend.

                                              ORDER
       Rust-Oleum's Motion for Leave to File an Amended Complaint (#54) is GRANTED.

IT IS SO ORDERED.




                                              MARK D. CLARKE
                                              United States Magistrate Judge


Page 4 of 4 - OPINION & ORDER
